                       DesignatediRule
Case 1:05-md-01720-MKB-JO              23lb)('3)dass
                           Document 7394              Counsel;; Page 1 of 2 PageID #: 108682
                                               Filed 04/09/19

  VAW-w
   ■rr



                                                   San Diego, CA 92101                            IN CLERK'S OFFlCfe^ ^
                                                                                           U.S. PISTRICT COURT E.D.N.Y.
                                          Designated Defendants' Counsel:                  ^          APR 09 2019                   ★
                                                          Eisenst^i^
                                         Arnold(^ Porter Kaye Sciioler LLP
                                                                                             BROOKLYN QFFIGE
                                         r 601 Massablttlsetts Ave.,^NW^' -
                                      . . A^ashington^ DQ 20()0L^                              /i;              1'        ^
  ^feS&C(Sititli6attorneys fbrite class aiifefeiKiateiinusttt^
   What should niy Statement of Objections say?
   Your Statement of Objections:giiSt;Qontain the'Moyvirig m&tmate                                r                       ''o
   U^BD!STAiBSiOISiIiI<P#00®T                                                         '■          '                      ^1,.
   FOR'fH® EASTERN DISTRICT OF NEW YORK
   ■■V    ■'


   Jn.re P^ment;g^.tog^^|^|ee and                              : ^9; 05^g01720 (1^||^0)
                                                                               ■ •'        '0 V       ' ' '1 lir

    Statementofgllbjeotions: .              .; .                           •                                                  j

    Interchange Fee,
Jfe T am a Class member because- [Ljst infomatim thatMl

     Iawards
       object thto the
                    classRule
                          counser  s request for attorneys! fees ,and expenses and/or to the request for service
                              ^3(b)(3) Class Plaintiffs:
     My reasons for objecting are:                                                                                             'I

     The 1^ 4hd' eVidehtq Mt su^p^H each of my objections are:
     My perspnal infofmation'is:                                                                             ./. i ;■:        iT!


               d ^ N^e (first, middle, last):                                                            '/ft                 ■;
               ' o -Addfess:                                   ■>:1X ■ :                                    'k>           'iio\


         The dontact information for my lawyer (if any) is:
         Can I call the Court or the Judge's office about my objections?
         No;  If you have questions, oryou
         www.PaymeiilCardS'ettlemehttcotn,       mayClassvisit
                                           call the             the websifefor^^
                                                           Adthinistrator at N800^625>6440:.i A,
/W t;4wt t). H^XMT.V.P.S. oT SVf
   X l^+«/(C                                    ftA/Ot
       QU^IONS®?CAhL 1^800«625-644ai)R VISIT wwiwiPhymdrttCdtaS^^
                                                             ■15
0-MKB-JO Document 7394 Filed 04/09/19 Page 2 of




                                                  Richard D. Stackert, D.D.S.
                                                             506 E. Evans Ave.
                                                       Valparaiso, Indiana 46383-3635
                                                             (219) 548-3706
                                                            Fax (219) 548-3714
                                                                                                                                                      iJucJ
                                                              Cl
                                                                                                                        n
                                                                                        i iSO i 3"i33S «-.030   j]l|||}>i|n|]}|i,j)ji|,,.2i|,|i,.„i|ij|iij||}i|iii.j)i}ii|ijjil
